Citation Nr: 1214649	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-31 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1984 to March 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011 the Board remanded the case to accommodate the veteran's request for a Travel Board hearing; such hearing was held before the undersigned in October 2011.  A transcript of the hearing is associated with the claims file.  The Veteran waived representation at the hearing in writing (his representative was unable to attend).  At the hearing the Veteran submitted additional evidence with a waiver of initial RO consideration; he also sought, and was granted, a 90 day abeyance period for the submission of further additional evidence.  That period has lapsed; no additional evidence was received.  

The matter of service connection for a left knee disability on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. An unappealed October 1987 rating decision denied the Veteran's claim of service connection for a left knee disability based on a finding that no residual disability from the Veteran's knee injury in service was shown.

2. Evidence received since the October 1987 rating decision includes 
VA outpatient treatment records which suggest that the Veteran may have a left knee disability that is related to his left knee injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and raises a reasonable possibility of substantiating such claim.



CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Inasmuch as this decision grants that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran filed an original claim of service connection for a left knee disability in March 1987, which was denied by an October 1987 rating decision essentially based on a finding that no residual disability from his knee injury in service was shown.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the October 1987 rating decision included: the Veteran's service treatment records (STRs) showing that he injured his left knee, had soft tissue swelling and superficial abrasion with a negative X-ray, and was given a diagnosis of contusion (as well as chondromalacia/bursitis); a report of September 1987 VA examination noting a diagnosis of residual injury to the left knee with possible old fractured left patella; and September 1987 VA X-rays of the knees showing no osseous abnormality.

Pertinent evidence received since the October 1987 rating decision includes: an October 2008 VA outpatient treatment record noting that the Veteran was seen for knee pain, and reported that he injured his knee in service and an impression of "Knee Pain: Possibly from Chondromalacia of the knee possibly from old injury"; an August 2009 VA left knee X-ray report noting an impression of possible joint effusion; and a February 2010 VA outpatient treatment record noting that the Veteran complained of chronic left knee pain since 1985 and demonstrated left infrapatellar crepitus and patella alta on examination. 

As the Veteran's claim of service connection for a left knee disability was previously denied based on a finding residual disability from a knee injury in service was not shown, for evidence received since to be new and material, it must relate to that unestablished fact (i.e. it must show, or tend to show, that he has a left knee disability that may be related to an injury in service).  As the evidence received since the October 1987 decision includes VA records suggesting that the Veteran may have a left knee disability that is related to an old injury in service (i.e. effusion, crepitus, notation of possible chondromalacia due to old injury), there is new evidence that relates to the unestablished fact necessary to substantiate the claim of service connection for a left knee disability and raises a reasonable possibility of substantiating such claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received, and that the claim of service connection for a left knee disability must be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a left knee disability is granted.


REMAND

Regarding service connection for a left knee disability on de novo review, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.   

The Veteran's claim was previously denied in essence because while his STRs documented a left knee injury in service, a residual left knee disability was not shown.  The evidence since received suggests that the Veteran may have a left knee disability/pathology that is responsible for his complaints of knee pain and which may be related to his injury in service.  He has no definitive diagnosis of a left knee disability aside from pain/arthralgia.  He has reported a history of left knee pain since the injury in 1985 and his primary care provider noted that an orthopedic evaluation would be beneficial (the Veteran was to follow-up for a possible referral).  [The Board notes that the records also reveal that the Veteran suffered an intercurrent left knee injury when he fell in an open manhole in August 2009].  At the October 2011 hearing the Veteran testified that he suffered from knee pain for which he took medication and that such was related to his left knee injury in service.  

As the evidence of record suggests that the Veteran may have a left knee disability  that is related to his left knee injury in service, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran stated that he was treated at a VA facility in Cleveland after his discharge from service in 1987.  The RO sought records of such treatment and it was certified that no such records are available.  However, as the Veteran has submitted partial records of recent treatment, there as a suggestion that there are additional such records available.  Inasmuch as VA treatment records are constructively of record, and because they may contain pertinent information, they must be secured..  

The case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his left knee from August 2008 to the present.  

The RO should also ask the Veteran to identify all providers of any private evaluation and/or treatment he received for his left knee since his discharge from service, and to submit the releases necessary for VA to secure records of any such private evaluations or treatment.  If he has not received any private treatment or evaluation, he should so indicate for the record.. The RO must secure for association with the claims file the complete clinical records of the Veteran's treatment from all private providers identified.  

2. The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any left knee disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) each left knee disability (ies) found.

b. As to each diagnosed left knee disability entity, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (to include the left knee injury noted therein)?

The examiner is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate. 

3. The RO should then re-adjudicate the claim de novo.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


